Given, C. J.
2 I. The following are the facts as conceded!, or fairly established by the evidence: The notes in suit were taken by appellant from the defendant HaiHanger on account of dealings between them, and not for money loaned by the plaintiff to Hall-anger through defendant a® its agent. Said notes were indorsed by appellant to the plaintiff without any agreementlimiting his liability as indorser. The signature, “O. S. Oleso-n,” appearing to said note, is a forgery, but that fact was unknown to appellant at the time he indorsed the notes to plaintiff. Plaintiff received' the two hundred and eighty dollars and twenty-five cent note in renewal of the notes in suit and the two other notes of Hallanger; .believing the signatures of O. S. Oleso-n, O. Oleson, and Martin Monson thereto to be genuine, while in fact they are forgeries. Within a reasonable time after learning that the genuineness of said signatures to the two' hundred and eighty dollars and twenty-five cent note was questionable, plaintiff proceeded to assert its rights under the notes in suit, and the indorsements; thereof. Appellant's contention is that the bank was negligent in not discovering these forgeries, at the time it took the renewal note. We do not think the evidence sustains this contention. No reason appears why -the plaintiff's officers should have suspected -the forgery, nor does it appear that they had the facilities for determining by comparison, the genuineness of the signatures. The court below found — and correctly, w-e think — that the signatures, “O. S. Oleson,” to the notes in suit, were forgeries; and, while there is much testimony based upon comparison of signatures; there was nothing at *5the command of the bank at. the time the renewal note was taken to cause it to suspect, much less to know, of the forgeries that Hallanger had committed. The bank exercised' usual care in taking the renewal note.
3 It is contended that the bank was negligent in not sooner notifying the makers of the renewal note to pay the same. That note was not due until April 22,1892, and this action was brought November 5, 1892. It was originally brought upon the renewal note; plaintiff evidently then not being convinced that it was a forgery, but afterward, being so convinced, did, on the thirty-first day of January, 1893, amend its. petition so. as to claim as already stated. iWe do not think there was any siuch negligence on the part of the plaintiff, either in receiving the renewal note, or in asserting its rights upon the notes in suit, as should estop it from now demanding judgment against appellant upon the indorsement. As already stated, we think the evidence fails to establish appellant’s allegation that the notes in suit were taken for money of the plaintiff loaned through him as agent, or that he indorsed the notes in pursuance of any verbal agreement limiting his liability as indorser. Numerous questions are discussed, but the only reasons urged why appellant is not liable upon his indorsement.are that the plaintiff is estopped by its negligence, and that (his liability as indorser was limited by parol agreement. We do not think either of these defenses is established, and our conclusion is that the judgment of the district court should be. affirmed.